Citation Nr: 1441394	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2014, the Board remanded the issue on appeal for additional development.  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the competent medical evidence reflects that there is no current psychiatric disorder, to include major depression, that is related to his military service or is proximately due to, related to or been aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The claims file includes service treatment records, VA treatment records, and the Veteran's statements in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA examination in May 2014 and an addendum opinion was provided in June 2014.  The examination and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the Veteran's full history.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran claims that he has major depression disorder that is aggravated by his service-connected diabetes.  The Veteran has not argued that his depression began in service but the Board considered whether service connection on a direct basis was warranted.  The Veteran's service treatment records (STR) are negative for complaints, treatment or diagnosis of any psychiatric disorder.  He underwent a separation examination in July 1970 and clinical evaluation resulted in normal psychiatric results.  Further, the post-service medical records in the claims file, as will be discussed below, show that the Veteran first complained of psychiatric issues many years after service.  Therefore, service connection on a direct basis is not warranted.

The Veteran's first VA psychiatric examination was in October 2009.  The Veteran reported "that he has experienced depressive episodes on and off for the past 20 to 25 years," including "three to four episodes typically characterized by predominantly sad mood, loss of interest in activities, poor motivation, increased fatigue, insomnia, and difficulties concentrating."  He reported that these episodes would typically last a few months and would require short term use of an antidepressant to help manage symptoms.

The examiner noted that the Veteran's "last depressive episode was considerably more severe/protracted."  It occurred in 2006/2007.  The Veteran was "unable to identify a clear trigger for his depression but described a gradual deterioration in mood, growing social isolation, sleep disturbance, difficulties concentrating, low energy, and growing period of [suicidal ideation] without formulation of a plan or intent to act."  The examiner reported that the Veteran's depressive symptoms escalated to the point where his wife and a number of his close friends approached him in an attempt to facilitate his entry into treatment.  The examiner noted that this intervention prompted the Veteran to seek care.

At the time of the examination, the Veteran "denied any symptoms of depression" and "improvement in mood and function" were confirmed by the examiner's review of VA medical records.  The Veteran described feeling great at the time of the examination.  He reported significant re-involvement in social activities, including volunteer work at his church and a local golf course.  He also said he sleeps very well.  He denied disturbance in appetite problems and problems with low energy/poor motivation.  He denied feelings of hopelessness and difficulties with feelings of low self-worth.  He denied suicidal ideation.  The Veteran said he maintained use of antidepressant medication and was still involved with outpatient group therapy.
The examiner concluded that the "Veteran meets criteria for a [history] of moderate recurrent major depressive disorder.  [The Veteran] describes a [history] of three to four protracted periods of depressed/sad mood and loss of interest and pleasure in nearly all activities, insomnia, fatigue, feelings of worthlessness, difficulties concentrating, and...thoughts of suicide...  [The Veteran] reports onset of depressive episodes as 20 to 25 years ago.  This significantly pre dates [the Veteran's] diagnosis of diabetes.  Thus one cannot conclude that his depressive disorder is a result of his diabetes.  Concerning whether [the Veteran's] diabetes has worsened his pre-existing depressive disorder, literature regarding the relationship between depression and diabetes is complicated [and] somewhat inconsistent and indicates evidence of a bidirectional relationship between depression and diabetes.  However, two of the more recent and best designed studies have found the following... [patients] with diabetes develop elevated symptoms of depression twice as frequently than patients without diabetes (Koponen H Jokelainen J Keindnen-Kiukaanniemi S et al...  Given these research findings it is this interviewer's opinion that the Veteran's diabetes has at least as likely as not (50/50 probability) contributed to an exacerbation of a pre-existing depression.  Finally depressive symptoms appear to be under extremely good control with use of prescription antidepressant medication and involvement in outpatient group therapy with [the Veteran] denying any active symptoms of depression at the time of the interview and describing considerable involvement in social recreational and volunteer activities..."  The examiner indicated that the Veteran had a GAF score of 80 based on the absence of depressive symptoms and involvement in social and recreational activities.

In March 2014, the Board remanded the case because the examiner's opinion was not adequate to provide a decision.  Intermittent or temporary flare-ups do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The VA opinion from October 2009 did not adequately assess a baseline level of severity of the depression before the onset of aggravation from the diabetes or at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the depression.  The Board noted that the evidence in the claims file established that the Veteran was diagnosed with diabetes in 1997 but had been suffering from depression before that time.  However, the treatment records seemed to indicate that the Veteran's depression had changed in intensity since the diagnosis of diabetes.  Therefore, the issue was remanded for a new VA examination.

The Veteran underwent a VA psychiatric examination in May 2014.  At the examination the Veteran denied "any overt history of traumatization."  He explained that after service, he "found a career as a carrier in the US Post Office Department where he worked for some 36 years before retiring...  He has been married [three times].  [The] first marriage lasted for 2-1/2 years, but he decided to end it because, 'it seemed like I always came last.'  He describes his second marriage as a rebound marriage, which was of extremely short duration.  His wife apparently simply left.  His third marriage has lasted for 37 years and he describes it as a good quality marriage."

The examiner noted the following history of the Veteran's condition: "Of initial interest is that the [Veteran's] last hemoglobin A1c was 7.6 on 02/03/2014.  On that same date, his TSH was 2.88.  [The] problem list contains diagnoses of major depressive disorder (12/31/2008) and anxiety disorder NOS (02/13/2009).  He also has diagnoses of sleep apnea and hypothyroidism.  The Veteran's last psychiatric hospitalization was 02/20/2009...  At that time, he was given a GAF of 49.  The Veteran was reporting that he had been 'struggling with' depression since 1997...  The Veteran at that time was described as disheveled, having low mood, and circumstantial in speech.  The Veteran says, however, that he pulled together quickly when they regulated his diet and when he was given a dose of Sertraline raised to 150 mg once a day.  He is still on that dose.  He is also taking gabapentin 600 mg t.i.d., apparently for neuropathic pain...  [Recently, he received] a GAF of 70...  Mental status was essentially reported within normal limits."

The Veteran reported that "he initially was treated by [his] Primary Care Provider in 1990.  He reported that he sought treatment because he 'thought he might be depressed.'  Weight was problematic at about 375 pounds and he had become extremely inactive.  He was, however, playing 4-6 games of softball per week and was bowling in 2 leagues.  He had low mood 25% or less of the time according to his description.  Apparently, the physician prescribed Lexapro 10 mg once per day.  The Veteran indicates that at about the age of 50 he noted less energy and he was less competitive in the games that he was playing.  About 2005, when he retired, he says that he was about 10% less active than he had been before.  He was diagnosed as diabetic in 1993..."

The examiner reported the following upon examination of the Veteran: "The Veteran arrived on time for his interview and presented as an obese Caucasian male with euthymic mood and bright affect.  He was extremely talkative and voluble, but there was no clear anomaly of thought.  Speech was within normal limits for flow, rate, and prosody.  Grooming and hygiene were adequate.  There were no noted anomalies of attention, concentration, or executive function.  He appeared oriented in all spheres."

The examiner noted that the Veteran's "hemoglobin A1c, with the exception of the most recent one, have been around 6.5, which is not in a range where diabetes would expect to cause or notably facilitate depression."  The examiner also noted that the Veteran's history "basically suggests a long period after diagnosis of his diabetes when he functioned relatively fully and without symptomatic expression of depression serious enough to warrant major increase in medication or hospitalization.  There is no apparent effect of his diabetes as long as his A1c remains in the mid 6's in producing any significant kind of depression.  He does indicate that when he is under stress or dysphoric, he does tend to eat.  At present, however, he denies serious depression.  He generally feels as though he is getting older and he is concerned that he is slowing down and he is concerned about his high weight...  He indicates that he never sleeps without the CPAP.  I do not have data indicating how effectively the CPAP regulates his sleep.  It is certainly better than nothing, but in an individual requiring such high continuous pressure in order to maintain an open airway, it is questionable whether he is getting as much sleep as he needs.  His energy levels are certainly likely to be affected by his large size.  One assumes, at this point, that his lack of symptomatic expression may be due to an effective dose of Sertraline, although it is unusual for medication to achieve as complete or remission as he seems to be exhibiting."

The examiner provided the following analysis: "I do not see a direct physical relationship between his diabetes and the expression of his depressive symptoms.  Depressive symptoms seem to have occurred at least 20 years after his time in the military and there is a long period after his diagnosis with diabetes when he does not exhibit clinically troubling levels of depression.  A number of his apparently vegetative symptoms can also be attributed to his morbid obesity.  Some of the symptoms which appeared depressive in character may also have been due to sleep apnea.  At present, however, he is not indicating expression of significant depression, although it is at least as likely as not that depressive expression is being held down by his sizable (though not enormous) dosage of Zoloft.  I cannot find a ground for permanent aggravation of any depression for the diabetes or any other physical condition.  This is especially true since it seems relatively likely that depressive expression is correlated with disruptions in diet, which accompany any kind of stress or dysphoria.  I would argue, then, that any depression is more likely to aggravate his diabetes than the reverse.  On the assumption that his medication is suppressing symptomatic expression, it is at least as likely as not that there may be an effectively controlled depressive disorder NOS, which, for all practical purposes, seems presently in complete remission."

After the examination, the Appeals Management Center requested an addendum medical opinion to more fully address whether the Veteran's depression is aggravated by his diabetes.  Therefore, the examiner provided an addendum opinion in June 2014.  The examiner wrote the following: "1. There is no clear evidence in the record that the [Veteran] had a significant depression when he left the service.  It is less likely than not, then, depression can be attributed to the service directly.  2. There is a long delay between diagnosis with diabetes and expression of depressive symptoms.  This makes it less likely than not that depression can be attributed to his diabetes.  3. The hiatus between his diabetes diagnosis and depressive expression makes it less likely than not that there is demonstrable aggravation.  4. Ongoing depression cannot be clearly opined without a clinical washout of medication.  I have no clear evidence that a clinically significant depression still exists.  I must, therefore, be conservative in judgment given the lack of data and opine that it is less likely than not that an ongoing clinically significant depression still exists."

The Board also considered post-service treatment records.  The claims file includes private treatment records from "Dr. M."  The private records date from 2005.  The Veteran has reported that he began seeing Dr. M. in 1984.  However, the earliest records received from Dr. M or the Veteran date from April 2005.  They show that the Veteran has a long history of treatment for intermittent and recurrent bouts of depression.  The records do not offer any analysis of a possible connection between his depression and diabetes.  He began taking Lexapro in late 2006.  Treatment reports dated February 13 2007 show a diagnosis of major depression, mild degree, which is recurrent in nature.  Records dated January 2008 show he continued on the medication and his mood was stable.

VA records show his Lexapro was increased in December 2008.  It is indicated.  Treatment records throughout 2009 show he continued to participate in group therapy.  As discussed by the VA examiner, there is a psychology note from August 2011 that found the Veteran asymptomatic of any mental disorder.  The note provides the following: "the Veteran continues to be asymptomatic for depression and was able to articulate many insights he has built over the course of treatment including a change in his belief about his role in the family and his importance."

The Board also considered the Veteran's lay statements.  As discussed above, the Veteran has alleged that his depression is aggravated by diabetes.  Although lay persons are competent to provide opinions on some medical issues, the etiology of a mental disorder, which could have multiple possible causes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of any mental disorder.

In deciding this appeal, the competent medical evidence must be weighed.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

The first VA examiner opined that the Veteran's diabetes has at least as likely as not (50/50 probability) contributed to an exacerbation of a pre-existing depression.  According to the examiner, the opinion was based on research that shows that patients with diabetes develop elevated symptoms of depression twice as frequently as patients without diabetes.  This opinion, as discussed above, was not adequate.

The second VA examiner came to a different conclusion.  Instead, he opined that he did not see a direct physical relationship between the Veteran's diabetes and the expression of the Veteran's depressive symptoms.  The second examiner opined that a number of the Veteran's worst symptoms over the years can be attributed to his morbid obesity and some of the symptoms which appeared depressive in character may also have been due to sleep apnea.  Therefore, the examiner noted that he could not find "a ground for permanent aggravation of any depression for the diabetes or any other physical condition.  This is especially true since it seems relatively likely that depressive expression is correlated with disruptions in diet, which accompany any kind of stress or dysphoria.  I would argue, then, that any depression is more likely to aggravate his diabetes than the reverse."  Further, in the addendum opinion the second examiner found that the "hiatus between his diabetes diagnosis and depressive expression makes it less likely than not that there is demonstrable aggravation."

The Board gives greater probative weight to the second examiner who provided an in-depth analysis of the Veteran's situation and did not base his opinion on medical research not specifically concerning the Veteran.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board has no reason to doubt the research cited by the first examiner; however, the first examiner's opinion was ambivalent and did not tie the specifics of the Veteran's history to the opinion provided, whereas the second examiner did tie the Veteran's history to his opinion.  The second opinion was thorough in the details of the Veteran's history and condition.

The Board also notes another fact that offers further support for a finding that service connection is not warranted: both examiners agree that the Veteran's depression appears to be "under extremely good control...with [the Veteran] denying any active symptoms of depression."   The treatment records also show that the Veteran is asymptomatic.  The second examiner concluded that "depression cannot be clearly opined without a clinical washout of medication.  I have no clear evidence that a clinically significant depression still exists.  I must, therefore, be conservative in judgment given the lack of data and opine that it is less likely than not that an ongoing clinically significant depression still exists."

Based on the foregoing, the Board finds the medical opinion of the second VA examiner to be of the greater probative value.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected diabetes mellitus is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


